Citation Nr: 0202477	
Decision Date: 03/15/02    Archive Date: 03/25/02

DOCKET NO.  97-22 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral eye 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his brother and daughter


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Counsel


INTRODUCTION

The veteran had active military service from December 1945 to 
July 1947.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
St. Louis Regional Office (RO) March 1997 rating decision 
which denied service connection for bilateral hearing loss, 
and right retinal detachment with bilateral cataract.  In May 
1999, the Board remanded this case to the RO for additional 
development of the evidence.  


FINDINGS OF FACT

1.  There is a current medical diagnosis of bilateral hearing 
loss, and the evidence indicates that it likely resulted from 
in-service head trauma.

2.  Chronic bilateral eye disability was not evident during 
the veteran's active service or for many years thereafter; 
competent medical evidence of record demonstrates that 
current eye disability, including vision impairment, is not 
causally related to his service or head trauma (resulting in 
transient paralysis of the right external rectus and 
diplopia) sustained in service.


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in the veteran's 
favor, his bilateral hearing loss developed as a result of 
head trauma in service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 1991).

2.  Chronic bilateral eye disability was neither incurred in 
nor aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During this appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted providing new statutory requirements regarding notice 
to veterans and their representatives and specified duties to 
assist in the development of a claim.  Recently, regulations 
implementing VCAA were published as a final rule.  See 
66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

On review of the claims folder, the Board finds that all 
required notice and development action specified in VCAA, the 
implementing regulatory changes, and the May 1999 remand have 
been complied with in this appeal.  The duty to assist under 
the new statute has been fulfilled as all the evidence and 
records identified by the veteran as plausibly relevant to 
his pending claims have been collected for review.  The Board 
is satisfied that the veteran has been adequately assisted in 
the development of his service connection claims, and that 
there are no outstanding pertinent records which the RO has 
not obtained or attempted to obtain.  No further assistance 
is needed to comply with the requirements of the new law 
regarding development of the veteran's claims.

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, incurred in or 
aggravated by the veteran's period of active service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may also be 
allowed on a presumptive basis for sensorineural hearing 
loss, if the disability becomes manifest to a compensable 
degree within one year after separation from active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Congenital or developmental defects, refractive error of the 
eye, as such are not diseases or injuries within the meaning 
of applicable legislation.  38 C.F.R. § 3.303(c).  Thus, 
service connection may not be granted for defects of 
congenital, developmental or familial origin, absent 
superimposed disease or injury.  See VA O.G.C. Prec. Op. 82-
90 (July 18, 1990), 55 Fed. Reg. 45,711 (1990).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

Lay observations of symptomatology are pertinent to the 
development of a claim of service connection, if corroborated 
by medical evidence.  See Rhodes v. Brown, 4 Vet. App. 124 
(1993).  The following rules with regard to claims addressing 
the issue of chronicity.  Chronicity under the provisions of 
38 C.F.R. § 3.303(b) is applicable where evidence, regardless 
of its date, shows that a veteran had a chronic condition in 
service and still has such condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, service connection 
may still be awarded if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  See Savage v. Gober, 
10 Vet. App. 488, 495 (1997).  A lay person is competent to 
testify only as to observable symptoms.  A lay person is not, 
however, competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d).  

Generally speaking, in decisions on claims for VA disability 
benefits, a veteran is entitled to the benefit of the doubt 
when there is an approximate balance of positive and negative 
evidence.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  When the evidence supports the claim 
or is in relative equipoise, the veteran prevails.  Id., 
1 Vet. App. at 56.  Further, where the fair preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule has no application.

The veteran's service medical records do not reveal any 
report or clinical findings indicative of vision or hearing 
impairment on service entrance medical examination in 
December 1945, or reenlistment examination in July 1946 but, 
in July 1946, he was struck on the right side of head, behind 
the ear, with a baseball bat during a game of baseball, 
requiring treatment for headaches, partial paralysis of right 
external rectus, and diplopia in right temporal field; during 
follow-up examinations, it was indicated that his vision was 
20/20, bilaterally.  On medical examination in June 1946 and 
on service separation medical examination in July 1947, his 
vision was 20/20, bilaterally; on examination in July 1947, 
it was indicated that he had right nerve deafness, but 
hearing acuity utilizing whisper voice testing was 15/15, 
bilaterally.  

In February 1975, the veteran filed a claim of service 
connection for residuals of head injury and, by RO rating 
decision in August 1975, based on evidence including April 
1975 VA medical examination findings, he was awarded service 
connection for residuals of head injury manifested by 
headaches and tinnitus.  

On VA medical examination in April 1975, including a review 
of the claims file, the veteran reported in-service head 
injury resulting in defective vision, occasional weakness of 
right eye muscles, and transient diplopia; the examiner 
observed that the injury required medical treatment for 
partial paralysis of the right external rectus muscle and 
diplopia, but the eye recovered within about a year after the 
injury.  On examination of both eyes, there was no evidence 
of any impairment and field vision was 20/20, bilaterally.  
External right rectus muscle paresis, with diplopia, 
secondary to traumatic injury, by history only, was 
diagnosed; the examiner indicated that there were no 
residuals (relating to the eyes) from that injury.

In November 1996, the veteran filed a claim of service 
connection for bilateral eye and ear disability, suggesting 
that the disability was related to his head injury during 
service in 1946.  

VA medical records from June 1994 to January 1997 document 
intermittent treatment for various symptoms and illnesses 
including bilateral vision impairment with right retinal 
detachment and bilateral cataract.  During the treatment, the 
veteran reported history of left eye laser surgery due to 
macular degeneration in 1984, and he underwent another laser 
surgery, of the right eye, in June 1994.  In October 1994, he 
was hospitalized for pre-operative clearance for right 
retinal surgery (and the surgery was performed later in 
October 1994) due to age-related macular degeneration with 
subfoveal neovascular membrane.  On medical examinations 
following the surgery, bilateral age-related macular 
degeneration and right eye cataract were diagnosed.  Another 
eye surgery, due to cataract, was contemplated in January 
1997.

On VA medical examinations in December 1996 and January 1997, 
the veteran reported history of decreased hearing since his 
in-service head injury; he noted that the injury also 
resulted in temporary paralysis of the right eye, but this 
reportedly healed without any difficulty.  On examination in 
December 1996, bilateral sensorineural hearing loss since 
1946 was diagnosed.

At a November 1997 RO hearing, the veteran testified that he 
had bilateral hearing loss and bilateral eye disability with 
vision impairment, occasionally recurring double vision, and 
locking of the right eye since head injury in service (but he 
denied having any right eye locking or double vision at the 
present), but he indicated that he did not have any pertinent 
medical records prior to 1994.  

At the November 1997 hearing, the veteran's brother and 
daughter testified that the veteran had a history of eye 
problems, but they did not offer direct testimony relative to 
his hearing impairment.

November 1997 letters from the veteran's spouse and daughter 
indicate, essentially, that he has experienced various health 
problems, including eye and hearing disability, since his 
head injury in service (his spouse indicated that they have 
been married since 1947).

VA medical records from December 1997 to January 1998 
document treatment for impairment unrelated to the claimed 
hearing loss and eye disability, but they document the 
presence of impaired vision.

On VA ophthalmologic examination in January 1998, including a 
review of the claims file, right eye blindness and left eye 
vision impairment secondary to macular degeneration, status 
post multiple surgeries, were indicated.  On examination, 
age-related macular degeneration of both eyes, status post 
laser and cataract surgeries, extensive disciform scar of the 
right eye, central macular scar of the left eye, immature 
cataract of the left eye, and post capsule fibrosis of the 
right eye were diagnosed.

On VA psychiatric examination in February 1998, the veteran 
reported, in pertinent part, occasional locking of the right 
eye and vision impairment since his head injury in service.  

On VA medical examination in October 2000, the veteran 
reported in-service history of injury to the head with a 
baseball bat, and exposure to noise from rifles and hand 
grenades, noting that he had impaired hearing since service.  
On examination, bilateral neurosensory hearing loss secondary 
to a blow to the head in 1946 was diagnosed.  In a subsequent 
addendum to the examination report, prepared following a 
review of the claims file, the examiner observed that 
audiological examination performed at the time of the 
veteran's service separation in 1947, showing normal results, 
was considered inadequate because it was by whisper voice 
testing only; there were no other hearing tests done at that 
time (at or around the time of service separation).  
Therefore, the examiner felt that the evidence was 
insufficient to state that the veteran's hearing loss was 
definitely due to head injury in service.  

On VA audiological examination in November 2000, the veteran 
reported bilateral hearing impairment since noise exposure 
and head injury in service, noting that he did not wear any 
ear protection while exposed to noise in service, and denying 
post service exposure to significant noise.  On examination, 
moderate to profound sensorineural hearing loss in both ears 
was diagnosed and supported by audiometry findings.  

On VA ophthalmologic examination in November 2000, vision 
loss secondary to age-related maculopathy was diagnosed, and 
the examiner opined that the veteran's vision loss could not 
be related to head injury in service.

Based on the foregoing, the Board finds that service 
connection for bilateral eye disability is  not warranted, 
but the evidence supports service connection for bilateral 
hearing loss.  Regarding the veteran's hearing loss, his 
service medical records show that he sustained head trauma 
during a baseball game in July 1946.  The Board notes that 
hearing impairment was not identified during medical 
treatment following the injury, at the time of service 
separation, or indeed for many years thereafter but, on 
service separation medical examination in July 1947, it was 
indicated that he had right nerve deafness.  Although hearing 
acuity measured on examination in July 1947 did not reveal 
any impairment, a VA examiner opined, on examination 
performed in conjunction with a review of the entire claims 
file in October 2000, that the July 1947 whisper voice 
testing was inadequate; he opined that the veteran's 
sensorineural hearing loss was related to head trauma in 
service.  Moreover, on prior VA medical examination in 
December 1996, bilateral hearing loss since 1946 was 
diagnosed.  The Board stresses that although a VA examiner 
indicated, in October 2000, that the evidence was 
insufficient to definitely link the veteran's hearing loss to 
head trauma in service, in a service connection claim, the 
veteran prevails if the evidence is at least in relative 
equipoise.  See Gilbert, 1 Vet. App. at 54.  Taking into 
account the evidence in its entirety and resolving the 
benefit of the doubt in the veteran's favor, the Board finds 
that his bilateral hearing loss is at least as likely as not 
related to his active service.  38 U.S.C.A. § 5107(b).

With regard to the claimed bilateral eye disability, the 
veteran's service medical records show that he sustained head 
trauma in a baseball game in July 1946, resulting in injury 
to the right eye and requiring follow-up medical treatment 
due to paralysis of the right external rectus and diplopia.  
However, chronic eye disability, including vision impairment, 
was not shown at the time of his service separation or for 
many years thereafter.  As discussed above, post service 
medical evidence, dated in and after 1994, documents frequent 
treatment for various eye impairment, requiring repeated 
surgeries.  Nonetheless, the entirety of medical evidence 
does not show that any current eye disability developed 
because of in-service injury.  Most importantly, the veteran 
was repeatedly examined by VA, and his claims file reviewed 
in conjunction with the examinations, to determine whether 
any eye disability was related to service; repeated 
evaluations showed that he had age-related vision impairment 
and impairment that was not related to active service or any 
incident occurring therein.

The Board is mindful of the veteran's and his relatives' 
assertion that he now has chronic bilateral eye disability, 
resulting from head injury in service.  While the credibility 
of such contentions is not challenged and their competence to 
testify with regard to observable symptoms such as vision 
impairment and locking in place of the right is noted, 
consistent with Cartright v. Derwinski, 2 Vet. App. 24 
(1991), they are simply not competent, as lay persons, to 
render a medical diagnosis of chronic organic disability of 
the eye, or to provide a causal link between active service 
and any current symptomatology.  Grivois v. Brown, 6 Vet. 
App. 136 (1994), citing Espiritu v. Derwinski, 2 Vet. 
App. 492, (1992).

In reaching this decision, the Board has considered the 
matter of resolving the benefit of the doubt in the veteran's 
favor; however, as noted above, application of this rule is 
only appropriate when the evidence is evenly balanced or in 
relative equipoise.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. 
App. at 53-56.  Such is decidedly not the case here as the 
weight of the evidence is clearly against the claim of 
service connection for bilateral eye disability.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for bilateral eye disability is denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


